UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 9, 2011 (Date of earliest event reported) The Eastern Company (Exact name of Registrant as specified in its charter) Connecticut 0-599 06-0330020 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) identification No.) 112 Bridge Street, Naugatuck, Connecticut (Address of principal executive offices) (Zip Code) (203) 729-2255 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2) [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4( c) under the Exchange Act (17 CFR 240.13e-4( c)) Section 2 – Financial Information ITEM 2.02 - Results of Operations and Financial Condition Press Release dated February 9, 2011 announcing the fourth quarter and full year earnings for 2010 is attached hereto. Section 7 – Regulation FD ITEM 7.01 - Regulation FD Disclosure On February 9, 2011, The Eastern Company released the fourth quarter and full year earnings of 2010.A copy of the Press Release dated February 9, 2011 announcing the full year and fourth quarter earnings for 2010 is attached hereto. Section 9 – Financial Statements and Exhibits ITEM 9.01 - (d) Exhibits (99)Press Release dated February 9, 2011 announcing the fourth quarter and full year earnings for 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. The Eastern Company Date: February 9, 2011 By: /s/John L. Sullivan III John L. Sullivan III Vice President and Chief Financial Officer
